 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArkansas-Best Freight System, Inc. and RichardGriggs. Case 14-CA-14213July 30, 1981DECISION AND ORDEROn March 16, 1981, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Arkansas-Best Freight System, Inc., Cape Girar-deau, Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as modified herein:1. Substitute the following for paragraph l(b):"(b) Maintaining or enforcing any rule whichdiscriminatorily prohibits its employees from post-ing union campaign literature on employee bulletinboards."2. Substitute the following for paragraph l(c):"(c) Maintaining or enforcing any rule or policywhich prohibits its employees from posting unioncampaign literature on employee bulletin boards ordistributing union campaign literature in nonwork-' We find no merit in Respondent's contention that the General Coun-sel's motion at the hearing to amend the complaint should not have beengranted. There is no indication that any of the parties were caused anyhardship by the amendment. Respondent's reliance on Mike Yurosek &Son, 229 NLRB 152 (1977). is misplaced. In that case the motion toamend was not raised until all testimony had been taken. In the presentcase, the motion to amend was made early enough in the hearing to obvi-ate any possible problem of "surprise." See South Shore Hospital, 229NLRB 363 (1977).2 We have modified the Order to conform with the AdministrativeLaw Judge's finding that Respondent violated Sec. 8(a)(1) by maintainingand enforcing a rule which prohibits employees from posting union cam-paign literature on the employee bulletin board. We also modify the Ad-ministrative Law Judge's recommended remedy. Although we agree thatRespondent should be ordered to rescind its policy statement of Septem-ber 17, we shall limit such rescission, and the concurrent posting of theappropriate notice, solely to the facility involved in the present proceed-ing, located at Cape Girardeau. Missouri. We limit the posting of thenotice to the one facility since the record is devoid of any evidence indi-cating that Respondent's policy statement of September 17 was posted orimplemented at any of its other facilities. Such an absence distinguishesthe present situation from others swhere respondents were found to haveengaged in violations of the Act, similar in nature, on a companywidebasis. See Delchamps. Inc., 234 NLRB 262 (1978), and Florida Steel Cor-poration, 233 NLRB 491 (1977).ing areas on nonworking time, or from solicitingvotes on nonworking time."3. Substitute the following for paragraphs 2(a)and (b):"(a) Withdraw and rescind its policy statementof September 17, 1980, posted at its Cape Girar-deau, Missouri, facility regarding the distributionand posting of campaign literature and solicitationof votes in union elections."(b) Post at its Cape Girardeau, Missouri, termi-nal copies of the attached notice marked 'Appen-dix.'5Copies of said notice, on forms provided bythe Regional Director for Region 14, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other materi-al."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT prohibit our employees fromposting union campaign literature on the em-ployee bulletin board at our Cape Girardeau,Missouri, terminal.WE WILL NOT maintain or enforce any rulewhich discriminatorily prohibits our employeesfrom posting union campaign literature on theemployee bulletin board at our Cape Girar-deau, Missouri, terminal.WE WILL NOT maintain or enforce any ruleor policy which prohibits our employees fromposting or distributing union campaign litera-ture in nonworking areas on nonworking time,or from soliciting votes on nonworking time atour Cape Girardeau, Missouri, terminal.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to engage in union257 NLRB No. 63420 ARKANSAS-BEST FREIGHT SYSTEM, INC.or concerted activities, or to refrain therefromat our Cape Girardeau, Missouri, terminal.WE WILL withdraw and rescind our policystatement of September 17, 1980, regarding thedistribution and posting of campaign literatureand solicitation of votes in union elections atour Cape Girardeau, Missouri, terminal.ARKANSAS-BEST FREIGHT SYSTEM,INC.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: The com-plaint in this case against Arkansas-Best Freight System,Inc.' (herein called Respondent or the Company), washeard by me in St. Louis, Missouri, on October 27,1980.2 The charge was filed on September 8 by RichardGriggs, an individual. The complaint, which issued onOctober 3 and was amended at the hearing, alleges thatRespondent violated Section 8(a)(l) of the NationalLabor Relations Act, as amended. The gravamen of thecomplaint, as amended, is that since on or about Septem-ber 3, the Company has maintained and enforced a dis-criminatory rule prohibiting union campaign literature onits employee bulletin board, and, since September 17, hasmaintained and enforced an overly broad no-solicitation/no-distribution rule. The Company's answer denies thecommission of the alleged unfair labor practices. All par-ties were afforded full opportunity to participate, to pre-sent relevant evidence, to argue orally, and to file briefs.The General Counsel and the Company each filed abrief.Upon the entire record in this case, from my observa-tion of the demeanor of the witnesses, and having con-sidered the briefs and arguments of the parties, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, an Arkansas corporation, is engagedthroughout the United States as a motor freight commoncarrier in the interstate transportation of freight, generalcommodities, and related products. The Company main-tains a branch terminal at Cape Girardeau, Missouri. Inthe operation of its business, the Company annually de-rives gross revenues in excess of $50,000 for the trans-portation freight and commodities from Arkansas direct-ly to points outside of Arkansas, and annually performsservices valued in excess of $50,000 in States other thanArkansas. I find, as the Company admits, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 574, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-The Company's name is hereby amended to reflect its correct name.: All dates herein refer to 1980, unless otherwise indicated.housemen and Helpers of America (herein called theUnion), is a labor organization within the meaning ofSection 2(5) of the Act. The Union is the collective-bar-gaining representative of the Company's employees atthe Cape Girardeau facility.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Company and the Union are signatories to theNational Master Freight Agreement, covering, inter alia,the employees at Cape Girardeau, which contains thefollowing provision (art. 19, sec. 2):The Employer agrees to provide suitable space forthe Union bulletin board in each garage, terminal orplace of work. Postings by the Union on suchboards are to be confined to official business of theUnion.The Company's Cape Girardeau terminal is locatedwithin a fenced enclosure. There is an employee parkinglot located on company property adjacent to but outsidethe fenced area. The "drivers' room" is located withinthe terminal building, and there is a washroom adjacentto the drivers' room. The drivers' room measures about12 by 20 feet, and contains two tables and a coin chang-er, but no vending machines or other facilities for mealsor coffeebreaks. The Company's over-the-road drivers,who are based at Cape Girardeau, normally use thisroom for their paperwork, e.g., preparing logs or suchpaperwork as is necessary for their trips. On the average,the road drivers use the drivers' room from three to sixtimes per week, and spend about 30 minutes in the roomon each occasion. There is also a "city room" where thecity drivers receive their assignments. Additionally, thereis a lounge for "foreign" drivers, i.e., road drivers basedat other terminals, which includes facilities for meals.However, the road drivers based at Cape Girardeau nor-mally take their breaks on the road or at other terminals,and seldom have occasion to use the lounge. Until mid-May, the drivers' room contained three bulletin boards,two of which were used by the Company for companybusiness. One of these was locked and under glass, andthe other was open. A third bulletin board was reservedfor the Union, pursuant to the above-quoted provision ofthe National Master Freight Agreement. Only theUnion's steward and business agent had access to thisboard, which was locked and glass enclosed. Until mid-May, employees who for whatever reason wished to postnotices of their own, e.g., for sale of personal propertyor invitations to social events, simply taped or otherwiseattached their notices to the walls of the drivers' room.The Union elects its officers every 3 years. The mostrecent election, prior to the events which gave rise totheir case, was in 1977. The evidence fails to indicatethat in the 1977 election, or in any previous election, theemployees or union officials used the walls of the driv-ers' room for campaign literature as such, although atleast in 1977, campaign literature was placed on thetables in the drivers' room. Indeed the last seriously con-tested election was apparently in 1968, when the Compa-421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDny's Cape Girardeau facility consisted of a housetrailer.However, following the 1977 election, Union StewardJohn Reece, who was also elected as a union vice presi-dent or trustee, posted a notice on the wall, thanking themembers for voting for him. Uncontroverted testimonyby unit road drivers Richard Griggs (the Charging Partyherein) and David Prater further indicate that employees,including Griggs, used the walls of the drivers' room forthe purpose of posting open letters or other notices of acontroversial nature involving intraunion matters. In1977, Griggs posted an announcement of a rally onbehalf of PROD, a Teamster dissident movement. Em-ployees posted notices of subsequent PROD meetings.Griggs also posted his open letters to the members. Oneof these called upon the Union to commence negotiationsfor time off for "extra board"; i.e., oncall drivers and an-other, in 1978, announced Griggs' resignation from andexpressed dissatisfaction with PROD. Similar employee-posted notices dealt with other controversial matters, in-cluding an investigation of the Central States' PensionFund, which covered the unit employees. It is uncontro-verted that, prior to May 1980, these notices remainedon the walls until removed by the posting employee, andthat prior to May 1980, the Company did not removeany such notice.Union nominations were scheduled for November 2,and election of officers was scheduled for the secondSunday in December. However, some prospective candi-dates, including Griggs, sought to begin their campaign-ing long before those dates. Unlike prior campaigns,when the candidates ran separately, the prospective 1980candidates were in the process of forming slates. AboutMay 1, David Prater posted a notice on the drivers'room wall requesting contributions for his prospectiveslate. Company Driver-Supervisor David Ledure, whohad assumed that position upon his transfer from theCompany's Indianapolis terminal in April, removed thenotice. When Prater complained to Ledure, the supervi-sor explained that he removed the notice because compa-ny policy prohibited politicking for union office on com-pany premises. Prater disagreed that this was companypolicy, and referred to the prior use of the walls. Prateralso called Ledure's attention to a posted notice by theUnion's business agent, concerning deregulation of thetrucking industry. Ledure conceded that this notice waspolitical, but argued that the notice reflected a commonpolicy by the Company and the Union. Shortly thereaf-ter, the Company, by Ledure, removed all notices fromthe drivers' room walls, and placed them (but not includ-ing any campaign literature) on a newly installed em-ployee bulletin board. This was an open cork board, andwas relatively small, measuring only about 3 by 5 feet,and less than half the size of the union bulletin board. Atthe present hearing, the Company stipulated that the bul-letin board was "designated for and used by employeesfor posting of notices regarding sales of personal proper-ty and other items." There is no indication that prior ap-proval was required for an employee to post such no-tices. Supervisor Ledure testified that he considered thedrivers' room to be unsightly because of the notices onthe walls. However, no evidence was presented whichwould indicate that the removal of notices from thewalls was necessary to maintain production, discipline,health, or safety. As indicated, the Company took noaction until after the dispute over Prater's notice.On September 3, Richard Griggs, on behalf of theprospective slate of candidates headed by himself andDavid Prater, posted a notice on the employee bulletinboard captioned "TEAM 80 DEDICATED TOBETTER REPRESENTATION" followed by a list ofthe prospective candidates, further identified as "Candi-dates For Office In Teamsters Local 574 Election De-cember 1980." There followed a handwritten invitationto "all Teamsters and Spouses" to attend a "free fish fry"on September 6. Steward Reece called the notice to theattention of Supervisor Ledure, who removed the notice,tore it in half, and reposted the bottom portion of thenotice, beginning with "Candidates For Office" and in-cluding the invitation to the fish fry. After speaking toLedure, who reiterated company policy, Griggs removedthe truncated notice, which he regarded as inadequate.That week, Prater distributed literature for the "Team80" slate in the employee parking lot, without interrup-tion. However, the evidence fails to indicate that any su-pervisor was present or that the Company knew of thedistribution.On September 17, the Company, by the vice presidentfor industrial relations, Poe Rogers, issued to all its facili-ties the following statement of policy:TO ALL BRANCH MANAGERS 9-17-80MANY LOCAL UNIONS ARE HOLDING ELECTIONS FOROFFICERS THIS YEAR AND CAMPAIGNS IN MANYAREAS ARE IN FULL SWING.THIS IS A REMINDER OF ABS'S LONG STANDINGPOLICY OF NEUTRALITY IN UNION POLITICS ANDUNION ELECTIONS.IN KEEPING WITH THIS POLICY THEDISTRIBUTION/POSTING OF CAMPAIGN LITERATUREON COMPANY PREMISES OR EQUIPMENT IS PROHIBIT-ED.BULLETIN BOARDS, DRIVERS ROOMS AND OTHER AP-PROPRIATE AREAS SHOULD BE INSPECTED DAILYAND ANY SUCH MATERIAL OBSERVED SHOULD BEIMMEDIATELY REMOVED.CANDIDATES FOR OFFICE MAY NOT SOLICIT VOTESON COMPANY PREMISES IN PERSON OR THROUGH AN-OTHER PERSON.YOU AND ALL OTHER MANAGEMENTS/-SUPERVISORY/SALES PERSONNEL MUST AVOID ANYEXPRESSION OF PARTIALITY TOWARD ANY CANDI-DATE OR SLATE OF CANDIDATES INCLUDING OUROWN EMPLOYEES WHO MAY BE RUNNING FOROFFICE.YOU MAY NOT PROHIBIT EMPLOYEES FROM WEAR-ING CAMPAIGN BUTTONS OR ITEMS OF PERSONALCLOTHING WITH CAMPAIGN SLOGANS OR NAMES.IF YOU DESIRE, YOU MAY POST THIS NOTICE, OR ONESIMILARLY WORDED OVER YOUR OWN SIGNATURE,422 ARKANSAS-BEST FREIGHT SYSTEM, INC.ON THE BULLETIN BOARD IF CAMPAIGNS ARE BEINGCONDUCTED IN YOUR AREA.The Company posted a copy of this statement in thedrivers' room at Cape Girardeau. Interestingly, thenotice was not posted on any bulletin board. Rather, thenotice was posted on a glass portion of the wall. Rogerstestified, in sum, that the notice reflected a longstandingcompany policy, which was effective throughout itsentire system. However, prior to May 1980, the employ-ees at Cape Girardeau were not informed of the forego-ing or any similar policy and, as indicated, the Companydid not prevent the posting or distribution of controver-sial material in the drivers' room. Indeed, Steward Reecetestified that he did not learn of the Company's policyuntil September 1980. Supervisor Ledure testified that,pursuant to the company policy, he would prohibit anydistribution of campaign literature within the fencedpremises of the terminal (i.e., excluding the parkingarea), but would not prohibit verbal campaigning unlessit interfered with employee work. In fact, apart from thewritten language of the stated policy, the evidence indi-cates that the Company has applied the policy in thismanner at Cape Girardeau. Rogers and Ledure testifiedthat the rationale for the Company's policy was its wish(as indicated in the written statement) to remain neutralwith respect to union politics and elections. In October,Griggs placed a stack of campaign literature on one ofthe tables in the drivers' room, i.e., for self-distributionby the employees. Ledure, invoking company policy, re-moved the literature. David Prater testified that in Octo-ber he saw Union President Gilbert Davis distributingliterature to drivers just inside the terminal fence. How-ever, the evidence fails to indicate the nature of the lit-erature. Moreover, the prospective incumbent candidatesdid not engage in any active campaigning (at least noneinvolving the distribution of literature) prior to this hear-ing. Steward Reece testified, and also informed Ledureand Griggs, that after the official nomination of candi-dates on November 2, the Union would post a list of thecandidates, including slates, on the union bulletin board.B. Analysis and Concluding FindingsIn Container Corporation of America, 244 NLRB 318,fn. 2 (1979), the Board held as follows:It is well established that there is no statutory rightof employees or a union to use an employer's bulle-tin board. However, it is also well established thatwhen an employer permits, by formal rule or other-wise, employees and a union to post personal andofficial union notices on its bulletin boards, the em-ployees' and union's right to use the bulletin boardreceives the protection of the Act to the extent thatthe employer may not remove notices, or discrimi-nate against an employee who posts notices, whichmeet the employer's rule or standard but which theemployer finds distasteful. See Group One Broad-casting Co.. West, 222 NLRB 993 (1976); NugentService, Inc., 207 NLRB 158 (1973); Tempco Mfg.Co., Inc., 177 NLRB 336 (1969); Challenge CookBrothers of Ohio, Inc., 153 NLRB 92 (1965).See also Challenge Cook Brothers of Ohio. Inc., 153NLRB 92, 99 (1965), enfd. as modified in other respects374 F.2d 147, 153 (6th Cir. 1967), cited by the Board inContainer Corporation. The rationale of Container Corpo-ration is applicable to the facts of this case. The employ-ee bulletin board which was installed by the Company inMay 1980 was a modified continuance of the Company'spolicy of permitting the employees to post personal no-tices or other written material on the walls of the driv-ers' room. The right of employees to engage in a partisanunion election campaign is a right which is protected bySections 7 and 8(a)(l) of the Act. Having permitted itsemployees to use first the walls and later the employeebulletin board in the drivers' room to post personal writ-ten material, the Company cannot lawfully exempt fromsuch permission activity which falls within the ambit ofSection 7 simply because, as here, the Company findssuch activity "distasteful." Container Corporation. supra.Such a restriction is discriminatory and violative of Sec-tion 8(a)(l) of the Act.The Company's reliance on Nugent Service, Inc., 207NLRB 158 (1978) (also cited in Container Corporation), ismisplaced. In Nugent, the employer discharged an em-ployee who, in disregard of the employer's instruction,posted a notice on plant bulletin boards on behalf of oneof two employee factions which were competing forunion office. The plant contained two bulletin boards,one of which was used by the Company and the otherwhich was established and used by the collective-bar-gaining representative, pursuant to their contract. How-ever, in practice, employees were permitted to post per-sonal notices on the boards. Initially, the employer didnot object when one rival group posted its campaign lit-erature on the boards. However, the employer put a stopto the practice when the two rival groups nearly came toblows over the dissident group's use of the boards. TheAdministrative Law Judge held that the employer prop-erly prohibited the campaign literature and, consequent-ly, did not violate the Act by discharging the employeefor insubordination. The Board affirmed his Decision.The facts in Nugent differ from those in the present casein two significant respects. First, in Nugent, the boardswere established principally as a means of communica-tion by the employer and the union respectively, al-though employee use of the boards was tolerated. There-fore, as found by the Administrative Law Judge, "theiruse for partisan union purposes serves to entangle theEmployer in a dispute which should be none of his con-cern." However, in the present case the Company pro-vided a bulletin board for the exclusive use of the em-ployees. More fundamentally, the issue in Nugent, as de-fined by the Administrative Law Judge, was "the extentto which the Company could restrict use of the bulletinboards during a campaign for the election of union offi-cers, after a confrontation between adherents of the two op-posing factions. (Emphasis supplied.) In essence, the Ad-ministrative Law Judge applied the well-established rulesthat a restriction on employee union solicitation duringnonworking time "must be presumed to be an unreason-able impediment to self-organization and therefore dis-criminatory in the absence of evidence that special circum-423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances make the rule necessary in order to maintain pro-duction or discipline." Republic Aviation Corporation v.N.L.R.B., 324 U.S. 793, fn. 10 (1945), citing Peyron Pack-ing Company, Inc., 49 NLRB 828, 843-844 (1943). (Em-phasis supplied.) No such special circumstances exist inthe present case. Supervisor Ledure admitted in his testi-mony that there was adequate space on the employeebulletin board for the Team 80 notice. There is no evi-dence that the use of the walls or bulletin board for con-troversial material has ever generated violence, or thethreat of violence. If a shortage of space should developon the employee board, then the Company has only itselfto blame. The Company had, without any difficulty, per-mitted its employees to use the walls of the drivers'room for their personal notices, including controversialmatters. Nevertheless, the Company chose to substitutefor this purpose a relatively small bulletin board. More-over, the Company took this action only after DavidPrater sought to post a notice which related to his cam-paign. Therefore, the Company is in no position to com-plain that it might be forced "to intervene in allocatingthe amount of space available and the length of timeeach side could have for posting its literature" (NugentService, supra, 207 NLRB at 161). I have no reason toquestion the Company's assertion that it wishes to main-tain a position of neutrality with respect to intraunionpolitics and elections. However, an employer, no matterhow well meaning its motivation, cannot carve out fromemployee use of a bulletin board for various forms of so-licitation, e.g., sales of personal property or invitations tosocial events, all or a portion of solicitation which consti-tutes the kind of activity which is protected by Section 7of the Act. Such a prohibition is discriminatory and un-lawful. Therefore, the Company is violating Section8(a)(1) of the Act by maintaining and enforcing a rulewhich prohibits employees from posting union campaignliterature on the employee bulletin board.3I further find that the Company violated Section8(a)(1) by promulgating, maintaining, and enforcing a no-solicitation/no-distribution rule or policy, which was un-lawfully broad both on its face and its application. On itsface, the policy statement of September 17 and specifical-ly the third, fourth, and fifth sentences prohibit any dis-tribution of campaign literature or electioneering whatso-ever on company premises. This would encompassverbal solicitation on nonworking time, as well as distri-bution, posting, and solicitation in nonwork areas, suchas the employee parking lot, washroom, and drivers'lounge. It is settled law that an employer may not,absent the special circumstances noted by the SupremeI find without significance an administrative refusal by the RegionalDirector for Region 25 to issue an unfair labor practice complaint basedon a charge against the Company which was similar to that in the presentcase (Case 25-CA-12038). It is settled law that such administrative dispo-sitions do not constitute authoritative Board precedent. Moreover, theRegional Director's summary report, which refers to a "Company-unionbulletin board at the Company's Indianapolis terminal," fails to indicatethat employees were permitted to use the board for personal notices.Both the summary report and the charge tend to indicate that the boardwas used exclusively for company or union business. Therefore. it ap-pears that the Region 25 case arose in a different factual context fromthat of the present case. The Region 25 case arose prior to the events ofthe present case, including the Company's policy statement of September17,Court in Republic Aviation, supra, maintain or enforce arule which prohibits its employees from engaging inunion solicitation (including campaign activity) on non-working time or union distribution on nonworking timeor in nonworking areas. Stoddard-Quirk ManufacturingCo., 138 NLRB 615, 619-621 (1962). Therefore, evenapart from the manner of its enforcement, the Companyunlawfully promulgated and maintained its policy state-ment of September 17. Yellow Cab, Inc., 210 NLRB 568,569 (1974). Employees are not required to speculate, atthe risk of possible disciplinary action, whether an em-ployer will enforce an unlawful no-solicitation/no-distri-bution rule in a lawful manner. Such a rule has a chillingeffect on the exercise of Section 7 rights, without regardto the manner of its enforcement. Moreover, the Compa-ny's enforcement of the policy was also unlawfullybroad. As indicated, Supervisor Ledure testified that heinterpreted the Company's policy as prohibiting the dis-tribution posting of literature in nonworking areas of theterminal, such as the drivers' lounge and washroom. Forthe reasons previously discussed, the policy also unlaw-fully extended to the employee bulletin board in thedrivers' room. I further find that the Company violatedSection 8(a)(l) by removing campaign literature from thetable in the drivers' room. First, the Company did sopursuant to an invalid policy. Second, the action was dis-criminatory because the Company had previously per-mitted the distribution of campaign literature in thismanner. Third, the drivers' room was not a strictly workarea, but was "a mixed use area, where drivers mayeither work or relax," and "the only area where driverscan regularly communicate with one another on subjectsof mutual concern." Indeed, the Company recognizedthese factors by permitting its drivers to use the drivers'room for the posting and distribution of personal notices.See Transcon Lines, 235 NLRB 1163, 1165 (1978), enfd.as modified in other respects 599 F.2d 719, 721-722 (5thCir. 1979).CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By promulgating, maintaining, and enforcing a rulewhich discriminatorily prohibits its employees from post-ing union campaign literature on the employee bulletinboard at its Cape Girardeau terminal, and by promulgat-ing, maintaining, and enforcing a rule or policy whichprohibits its employees from posting or distributing unioncampaign literature in nonworking areas and from cam-paigning on nonworking time, and thereby interferingwith, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, theCompany has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.424 ARKANSAS-BEST FREIGHT SYSTEM. INC.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) of the Act, I shall recommendthat it be required to cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. I shall specifically recommend that theCompany be ordered to rescind its policy statement ofSeptember 17. As the statement reflects a companywidepolicy and the Company distributed the statementthroughout its entire system, I shall recommend that theCompany be directed to post an appropriate notice ateach of its facilities.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4The Respondent, Arkansas-Best Freight System, Inc.,Cape Girandeau, Missouri, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Prohibiting its employees from posting union cam-paign literature on the employee bulletin board at itsCape Girardeau, Missouri, terminal.(b) Maintaining or enforcing any rule which discrimin-atorily prohibits its employees from posting union cam-paign literature on its bulletin boards.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes(c) Maintaining or enforcing any rule or policy whichprohibits its employees from posting or distributing unioncampaign literature in nonworking areas on nonworkingtime, or from soliciting votes on nonworking time.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Withdraw and rescind its policy statement of Sep-tember 17, 1980, regarding the distribution and posting ofcampaign literature and solicitation of votes in unionelections.(b) Post at its principal office and place of business, atits Cape Girardeau, Missouri, terminal and at each of itsfacilities throughout the United States copies of the at-tached notice marked "Appendix."'5 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.' In the event that this Order is enforced b a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board425